           Case 1:19-cv-00867-JLT Document 23 Filed 10/21/20 Page 1 of 4


1
2
3

4
5
6

7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   VIRADETH SINBOULAY,                               )   Case No.: 1:19-cv-0867 JLT
                                                       )
12                  Plaintiff,                         )   ORDER GRANTING COUNSEL’S MOTION
                                                       )   FOR ATTORNEY FEES PURSUANT TO
13          v.                                         )   42 U.S.C. § 406(b)
                                                       )
14   ANDREW M. SAUL,                                   )   (Doc. 21)
     Commissioner of Social Security,                  )
15                                                     )
                    Defendant.                         )
16
17          Jonathan Pena, counsel for Plaintiff Viradeth Sinboulay, seeks an award of attorney fees

18   pursuant to 42 U.S.C. § 406(b). (Doc. 21) Neither Plaintiff nor the Commissioner of Social Security

19   have opposed the motion. For the following reasons, the motion for attorney fees is GRANTED.

20   I.     Relevant Background

21          Plaintiff entered into a contingent fee agreement with with Jonathan Pena on June 4, 2019.

22   (Doc. 21-3) The agreement entitled counsel to an award of “25% of Past Due Benefits/Retroactive

23   benefits.” (Id. at 1) Plaintiff indicated that he agreed his “attorney has the right under this contract to

24   ask the court to award as much as 25% of [his] past-due benefits for representing [Plaintiff] in court.”

25   (Id.) The agreement also indicated counsel may seek compensation under the Equal Access to Justice

26   Act, and the amount awarded would be refunded to Plaintiff from the fees awarded to counsel. (Id.)

27          On June 24, 2019, Plaintiff filed a complaint for review of the administrative decision denying

28   an application for Social Security benefits. (Doc. 1) The parties stipulated to a voluntary remand of the

                                                           1
           Case 1:19-cv-00867-JLT Document 23 Filed 10/21/20 Page 2 of 4


1    action for an ALJ to issue a new decision. (Doc. 15) Thus, the Court remanded the matter for further

2    proceedings pursuant to sentence four of 42 U.S.C. § 405(g) on February 28, 2020. (Id. at 16)

3    Following the entry of judgment in favor of Plaintiff (Doc. 17), the Court awarded $4,605.00 in

4    attorney fees pursuant to the Equal Access to Justice Act. (Doc. 19 at 1)

5           Upon remand, the administration issued a favorable decision, finding Plaintiff was “entitled to

6    monthly disability benefits from Social Security beginning October 2014.” (Doc. 21-2 at 3) In total,

7    Plaintiff was entitled to $71,700.00 in past-due benefits, from which the Commissioner withheld

8    $17,925.00 for payment of Plaintiff’s attorney’s fees. (Doc. 21 at 3; Doc. 21-2 at 4)

9           Counsel filed the motion now before the Court on September 16, 2020, seeking the withheld

10   fees, in the amount of $17,925.00. (Doc. 21) Mr. Pena indicated he would credit Plaintiff the amount

11   of fees previously awarded under the EAJA. (Id. at 1) Plaintiff was served with the motion and

12   informed of the right to file a response to indicate whether he agreed or disagreed with the requested

13   fees within fourteen days. (Id. at 1, 10) To date, Plaintiff has not opposed the motion. The

14   Commissioner filed a response, indicating he “was not a party to the contingent-fee agreement between

15   Counsel and Plaintiff and therefore is not in a position to either assent or object to the § 406(b) fees that

16   Counsel seeks…” (Doc. 22 at 2)

17   II.    Attorney Fees under § 406(b)

18          An attorney may seek an award of fees for representation of a Social Security claimant who is

19   awarded benefits:

20          Whenever a court renders a judgment favorable to a claimant under [42 USC § 401,
            et seq] who was represented before the court by an attorney, the court may determine
21          and allow as part of its judgment a reasonable fee for such representation, not in
            excess of 25 percent of the total of the past-due benefits to which the claimant is
22          entitled by reason of such judgment. . . .

23   42 U.S.C. § 406(b)(1)(A); see also Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002) (Section 406(b)

24   controls fees awarded for representation of Social Security claimants).

25          A contingency fee agreement is unenforceable if it provides for fees exceeding the statutory

26   amount. Gisbrecht, 535 U.S. at 807 (“Congress has provided one boundary line: Agreements are

27   unenforceable to the extent that they provide for fees exceeding 25 percent of the past-due benefits.”).

28   ///

                                                          2
            Case 1:19-cv-00867-JLT Document 23 Filed 10/21/20 Page 3 of 4


1    III.   Discussion and Analysis

2           District courts “have been deferential to the terms of contingency fee contracts § 406(b) cases.”

3    Hern v. Barnhart, 262 F.Supp.2d 1033, 1037 (N.D. Cal. 2003). However, the Court must review

4    contingent-fee arrangements “as an independent check, to assure that they yield reasonable results in

5    particular cases.” Gisbrecht, 535 U.S. at 807. In doing so, the Court should consider “the character of

6    the representation and the results the representative achieved.” Id. at 808. In addition, the Court should

7    consider whether the attorney performed in a substandard manner or engaged in dilatory conduct or

8    excessive delays, and whether the fees are “excessively large in relation to the benefits received.”

9    Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (en banc).

10          Plaintiff entered into the contingent fee agreement in which he agreed to pay twenty-five

11   percent of any awarded past-due benefits. (Doc. 21-3 at 1-2) Counsel accepted the risk of loss in the

12   representation and expended a total of 23.6 hours while representing Plaintiff before the District Court.

13   (Doc. 21 at 9; Doc. 21-4 at 1-2) Due to counsel’s work, the action was remanded further proceedings,

14   and Plaintiff received a favorable decision. For this, Mr. Pena requests a fee of $17,925.00, which is

15   25% of the past-due benefits owed. (Doc. 21) Because counsel intends to refund the $4,650.00 that

16   was previously paid under the EAJA, the net cost to Plaintiff is $13.275.00. (See id. at 7) Finally,

17   although served with the motion and informed of the right to oppose the fee request (Doc. 21 at 1, 10),

18   Plaintiff did not file oppose the request and thereby indicates an implicit belief that the total of the fee

19   request is reasonable.

20          Significantly, there is no indication that counsel performed in a substandard manner or engaged

21   in severe dilatory conduct. Plaintiff was able to secure a remand for payment of benefits following the

22   appeal, including an award of past-due benefits. Finally, the fees requested do not exceed twenty-five

23   percent maximum permitted under 42 U.S.C. §406(b), the amount withheld by the administration for

24   payment of fees, or the amount agreed upon by counsel and Plaintiff. (See Doc. 21-3)

25   IV.    Conclusion and Order

26          Based upon the tasks completed and results achieved following the remand for further

27   proceedings, the Court finds the fees sought by Mr. Pena are reasonable. Thus, the Court ORDERS:

28          1.      Counsel’s motion for attorney fees pursuant to 24 U.S.C. §406(b) in the amount of

                                                           3
         Case 1:19-cv-00867-JLT Document 23 Filed 10/21/20 Page 4 of 4


1               $17,925.00 is GRANTED;

2         2.    The Commissioner shall pay the amount directly to Counsel, Jonathan Pena; and

3         3.    Counsel SHALL refund $4,650.00 to Plaintiff Viradeth Sinboulay.

4
5    IT IS SO ORDERED.

6      Dated:   October 20, 2020                        /s/ Jennifer L. Thurston
7                                                UNITED STATES MAGISTRATE JUDGE

8
9
10

11
12
13

14
15
16
17

18
19
20
21

22
23
24

25
26
27
28

                                                  4
